Citation Nr: 1538020	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for acute lymphoblastic leukemia (ALL), to include as due to radiation and/or environmental hazard exposure in Southwest Asia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1993.  He died in March 2013 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was thereafter transferred to the RO in Chicago, Illinois.  

The Board notes that the Veteran originally filed a claim regarding the issue on appeal and perfected his appeal in February 2013, prior to his death.  For claimants who died on or after October 10, 2008 (as in the present case), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that the Veteran's surviving spouse filed a cause of death claim which the agency of original jurisdiction (AOJ) construed as a request to substitute.  In the February 2015 supplemental statement of the case, the AOJ determined that the appellant was the proper substitute claimant in this case.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran was not exposed to radiation during his military service, and his acute lymphoblastic leukemia, which is a known clinical diagnosis, is not etiologically related to any disease, injury, or incident during his military service, to include exposure to environmental hazards in Southwest Asia.  


CONCLUSION OF LAW

The criteria for service connection for acute lymphoblastic leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2012 letter, sent prior to the initial unfavorable decision issued in November 2012, advised the Veteran of the evidence and information necessary to substantiate the service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran, and now the appellant, in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service private treatment records have been obtained and considered.  

The Board notes that a February 2013 letter from the Veteran's private physician indicated additional hospitalizations with respect to the Veteran's ALL and related complications.  The Board notes that such records have not been obtained, but finds that they are not necessary for the adjudication of the current claim as there is no question of current disability and no indication that the missing records relate to a nexus between the Veteran's ALL and his military service.  In this regard, the Veteran's private treating physician provided her opinion with regard to nexus in the February 2013 statement.  As such, there is no indication that the appellant is prejudiced by the missing records.  Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

A VA opinion was obtained in July 2013 addressing the appellant's ALL claim.  The Board finds that such opinion is adequate to decide the claim as it is predicated on a review of the evidence of record, which includes the Veteran's service treatment records, post-service records regarding his diagnosis of ALL, and his contentions regarding the in-service exposures he and the appellant allege resulted in his ALL.  The examiner proffered an opinion that considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion regarding the issue decided herein has been met.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.  

II.  Analysis

The appellant contends that the Veteran had ALL as a result of his exposure to radiation in service as well as other environmental hazards while serving in Southwest Asia during the Persian Gulf War.  The Veteran's service personnel records indicate that the Veteran served in Southwest Asia from January 1991 to August 1991 and was awarded the Southwest Asia Service Medal with two Bronze Stars.  His DD 214 indicates that his military occupational specialty (MOS) was a motor transport operator.  

Under the law, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity."  

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by the United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(ii).  Diseases presumptively service-connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include leukemia.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).  

Second, "radiogenic diseases" may be service-connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under this section, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease includes all forms of leukemia.  38 C.F.R. § 3.311(b)(2).  

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including leukemia, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Subject to various conditions, service connection may also be granted for a qualifying chronic disability including an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In a May 2011 letter, the Veteran's private treating physician reported that the Veteran was diagnosed with ALL in January 2011.  In an April 2012 letter, the Veteran's physician noted that his disease had progressed, resulting in several hospital stays.  She noted the Veteran required both chemotherapy and radiotherapy.  The Veteran underwent an allogenic stem cell transplant in January 2012, which resulted in complications.  In February 2013, the Veteran's physician noted that his condition was likely terminal.  

In the present case, the Veteran had a diagnosis of ALL, which is a known clinical diagnosis.  While the Veteran alleged in his January 2013 notice of disagreement that he experienced symptoms such as cough, shortness of breath, dysphagia/ odynophagia, skin and lung nodules, deep vein thrombosis, tachycardia, hypertension, hyperglycemia, and others, his private physician noted in her February 2013 letter that such were complications of his bone marrow transplant and treatment for ALL, including graft versus host disease.  Thus, the evidence of record does not show any signs of symptoms related to an undiagnosed illness.  Rather, the symptoms alleged have been shown to be a result of his diagnosed ALL or the treatment therefor.  Thus, the Board finds that the Persian Gulf War presumptions does not apply in this case.  

With respect to radiation, the evidence of record does not indicate that the Veteran engaged in a radiation-risk activity during his time in service.  Specifically, he did not serve in Japan or in any of the grounds of gaseous diffusion plants in the United States.  Furthermore, while the Veteran has a radiogenic disease, namely ALL, the evidence of record provides no indication that the Veteran was exposed to radiation in service.  In this regard, neither the Veteran nor the appellant have provided any evidence specifically indicating when or where radiation exposure occurred.  There is no indication that the Veteran engaged in an MOS that put him in contact with ionizing radiation or that he wore a monitor, collecting data on the amount of radiation exposure.  In a September 2012 radiation dose assessment questionnaire, the Veteran indicated only his MOS and military unit.  He provided no information with respect to the source of radiation he was in contact with or the length of time he was exposed to radiation.  In October 2012, the Army Dosimetry Center reported that there was no record of the Veteran in the radiation exposure records.  The RO determined that there was no evidence of exposure to radiation during the Veteran's military career.  While a May 2011 letter from the Veteran's private doctor indicated that the Veteran's ALL was a result of exposure to radiation, the physician relied on the Veteran's statements indicating exposure to radiation at some level.  However, based on the evidence of record, the Board finds the appellant's and Veteran's reports of exposure to radiation to be not credible.  Therefore, the May 2011 letter is not probative, as it is based on the Veteran's statements, which are not credible.  

With respect to direct service connection, the Board finds that the Veteran had a disability of ALL, as discussed above.  With regard to the in-service element, the Board acknowledges that he was exposed to environmental hazard as a result of his documented service in Southwest Asia.  

The question that remains is whether there is a nexus, or link, between the Veteran's ALL and his military service, to include exposure to environmental hazards.  In this regard, the evidence of record consists of private medical opinions and a July 2013 VA opinion.  As discussed above, in a May 2011 letter, the Veteran's private treating physician noted the Veteran's reports of exposure to radiation in service.  The physician reported that there is probably no safe level of exposure to radiation and opined that the Veteran's leukemia could be the result of exposure to radiation in service.  However, the physician's opinion was based on the Veteran's statements that he was exposed to radiation during service.  As discussed above, such statements are not credible when considered in light of the other evidence of record.  Therefore, the Board finds the May 2011 opinion to be of no probative value.  

In a letter received by VA in February 2013, the same private physician opined that there was a very high probability that the Veteran's ALL and associated symptoms were service-related, as he served in Desert Storm.  The Board notes that the physician provided no rationale for this opinion and, thus, finds it of limited probative value.  See Nieves-Rodriguez, supra; Stefl, supra.  

A July 2013 VA opinion, the examiner opined that the Veteran's ALL and resulting graft vs host disease were less likely as not related to the Veteran's service in Southwest Asia.  The examiner noted that there is often a genetic predisposition to ALL.  The examiner further noted that chemical exposures and radiation have been shown to increase risk.  However, while he acknowledged that the Veteran likely had chemical exposure in Southwest Asia, there was no evidence that such exposures were of the duration and intensity to make them the likely cause or an aggravating factor in the formation of ALL.  

Based on the foregoing, the Board finds that the Veteran's ALL was not related to his military service, to include the environmental hazards to which he was exposed coincident with his service in Southwest Asia.  In reaching such conclusion, the Board finds the July 2013 VA examiner's opinion to be more probative than the private physician's opinions.  In this regard, the July 2013 VA examiner provided a detailed rationale for the conclusion reached, following a thorough review of the Veteran's medical history, as reported in the record.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no such rationale provided by the February 2013 private physician.  Thus, the Board affords greater probative weight to the July 2013 VA opinion.  As such, the Board finds that the preponderance of the evidence is against a finding of nexus between the Veteran's ALL and his military service, to include exposure to radiation and environmental hazards in Southwest Asia.  

Additionally, the Board finds that the evidence of record does not show that the Veteran's ALL manifested to a compensable degree within one year of separation from active duty.  In this regard, the Veteran's physician noted in the May 2011 statement that the Veteran was diagnosed in January 2011.  Neither the appellant nor the Veteran has alleged that the Veteran experienced symptoms of ALL within a year of his discharge from service.  The evidence of record does not indicate any symptomatology within a year after separation.  Thus, the Board finds that the Veteran's ALL did not manifest to a compensable degree within one year of separation from active duty.  Rather, such was not diagnosed until 2011.  Thus, presumptive service connection for ALL, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant and the Veteran's statements linking his ALL to his military service.  In this regard, the Board notes that they are competent to report symptoms and when such began as well as his experiences in service.  However, the appellant and the Veteran are not competent to attribute a diagnosis of ALL to any instance of military service, to include in-service exposure to environmental hazards.  In this regard, they have not demonstrated that they are experts in determining the etiology of ALL and are laypersons in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Board finds that the etiology of ALL is a complex question that requires medical expertise and knowledge of the body's inner workings.  Thus, the appellant and Veteran are not competent to provide evidence as to the etiology of the Veteran's ALL, and their opinions on such matter are accorded no probative weight.  

Accordingly, as the Veteran's ALL was not show to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for ALL, and that doctrine is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for acute lymphoblastic leukemia is denied.  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


